STATE OF VERMONT
SUPERIOR COURT                                                     ENVIRONMENTAL DIVISION
Vermont Unit                                                          Docket No. 65-5-12 Vtec

                     ANR v Robert Colaceci dba VTrs Helping Vtrs

                              ENTRY REGARDING MOTION

Count 1, ANR Enfc.Administrative Order (65-5-12 Vtec)

Title:         Motion to Continue Merits Hearing (Motion 3)
Filer:         Agency of Natural Resources
Attorney:      John Zaikowski
Filed Date:    February 25, 2015

No response filed

The motion is GRANTED.

The Agency of Natural Resources requests that the merits hearing in this matter, scheduled for
March 11, 2015, be continued to allow a new Administrative Order (AO) to be fully processed
and served upon Respondent Robert Colaceci d/b/a Vermonters Helping Vermonters
(Respondent). Upon service of the new AO, Respondent may timely request a hearing before
this Division.

The new AO has relevance to this pending matter, and therefore, it will be in all parties’
interests and in the interest of furthering judicial efficiency to consider all issues in one
coordinated hearing. As such, we GRANT the motion to continue the March 11 hearing.

The March 11, 2014 hearing in this matter is cancelled. We will set a new hearing date once
the additional AO is served and Respondent has had time to request a hearing on the new AO.

So ordered.
Electronically signed on February 27, 2015 at 02:41 PM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division

Notifications:
John Zaikowski (ERN 4276), Attorney for Petitioner Agency of Natural Resources
Respondent Robert Colaceci

dchamber